Commuted war risk insurance when paid over to the administrator of a deceased soldier becomes a part of his estate and descends to his heirs according to the intestacy statute of the state of which the soldier was a resident. We have no statute disqualifying his widow from being his heir by reason of misconduct. It seems to us that on the authority of Singleton v. Cheek, 284 U.S. 493, 52 S. Ct. 257,76 L. ed. 419, 81 A.L.R. 923; Pagel v. Hallbom, 282 U.S. 819,51 S. Ct. 25, 75 L. ed. 732; and In re Estate of Hallborn, 189 Minn. 383,249 N.W. 417, the decision below should be reversed. *Page 103